Citation Nr: 1231383	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from September 1973 to January 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 

In October 2009, and again in February 2011, the Board remanded this appeal for additional evidentiary development.  While the appeal has been returned to the Board for adjudication, the Board finds that the requested development has not been completed.  Therefore, for reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2011, the Board remanded the Veteran's claim in order to obtain clarifying medical opinions (NOT physical examinations) regarding the likely etiology of the Veteran's acquired psychiatric disability, to include PTSD, and her herpes simplex.  It is noted that the February 2011 remand was required as the AMC had failed to comply with the Board's similar remand instructions that had been provided in an October 2009 remand.  

Unfortunately, following the February 2011 remand, the AMC made the same mistake that had been made following the October 2009 remand.  Namely, the Veteran was scheduled for VA examinations, rather than medical opinions being obtained.  The Veteran refused to appear for the examinations, as she has repeatedly made clear she would, and the appeal was returned to the Board for adjudication. 

However, as was explained in February 2011, the Veteran's refusal to appear for the examinations is irrelevant, given that the Board requested that the AMC obtain medical opinions, as opposed to medical examinations.  

The Board does not require another examination.   

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because clarifying medical opinions were not specifically sought, as requested, the Board finds that the instructions of the February 2011 remand were not substantially complied with, necessitating another remand.

Accordingly, the case is REMANDED for the following action:

1.  NOTE: a physical examination of the Veteran is NOT required, only a medical opinion need be obtained.  Request that a physician who has not evaluated the Veteran in the past review the claims file, including the October 2009 and February 2011 Board Remands, and provide an opinion regarding whether the Veteran has PTSD related to her reported in-service stressor.  A rationale should be provided for any opinion offered.  If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report and explain why.  

a)  The examiner of the record should provide an opinion regarding whether it is at least as likely as not (i.e., a probability of 50 percent) or less likely than not (i.e., a probability of less than 50 percent) that the Veteran has PTSD related to her military service from September 1973 to January 1975.  

b)  The examiner of the record should specifically identify the in-service stressor to which the current diagnosis of PTSD is related, as well as the current symptomatology that supports the diagnosis.  

c)  If the examiner of the record determines that the in-service stressor was the cystoscopy alleged to have been performed during service, the examiner should discuss whether the procedure was performed incorrectly or inappropriately, as alleged by the Veteran, and identify what evidence supports the conclusion.  

d) The examiner of the record must also address whether the Veteran exhibited any behavioral changes during service that constitute credible evidence that she experienced a stressful event, including a sexual assault, during service.  In so doing, the physician should note the date the behavioral changes began as compared to when the in-service stressor occurred.  

2.  NOTE: a physical examination of the Veteran is NOT required, only a medical opinion need be obtained.  Request that the physician who conducted the July 2008 Infectious Diseases VA examination review the claims file, including the October 2009 Remand, and provide a clarifying opinion as to the following.  

a)  The examiner of the record should be requested to provide a rationale in support of her previous conclusion that it is unlikely that the Veteran's "congenital herpes" caused or is directly associated with the "obvious" bacterial urinary tract infections.  

b)  In answering the foregoing, the examiner of the record should state whether it is at least as likely as not (i.e., a probability of 50 percent) or less likely than not (i.e., a probability of less than 50 percent) that the vulvar lesions noted in February 1974 are indicative of a viral infection during service, which may be causally related to the Veteran's current diagnosis of herpes simplex.  

c)  The examiner of the record should provide additional information regarding the diagnosis of congenital herpes, including identifying what evidence supports the diagnosis.  

d)  The examiner of the record should provide additional information regarding the finding that the Veteran's in-service cystitis, urinary tract infections, and urethritis were bacterial in nature, given the lack of evidence of a bacterial infection during service, except for the November 1974 urinalysis.  

e)  If the examiner who conducted the July 2008 Infectious Diseases VA examination is not available, request that an examiner knowledgeable in evaluating infectious diseases review the claims file and provide an opinion regarding whether it is as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's herpes simplex is related to her military service and address the other questions/issues listed above.  

f)  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  A rationale should be provided for any opinion offered.

g)  If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should so specify in the report and explain why.

3)  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case, which addresses all new evidence submitted in support of the Veteran's claims, and afforded the appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


